Pamela D. Weiss
Blair M. Christensen
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org
Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

KELSEY HOWELL, as P.R. for ESTATE OF                    )
DAN DEMOTT, JR.,                                        )
                                                        )
               Plaintiff(s),                            )
                                                        )
vs.                                                     )
                                                        )
MUNICIPALITY OF ANCHORAGE, LUIS                         )
SOTO, and STEVEN E. CHILDERS,                           )
                                                        )
               Defendants.                              )   Case No. 3:20-cv-00301-SLG
                                                        )

NOTICE OF REMOVAL OF ACTION TO UNITED STATES DISTRICT COURT

       Pursuant to the requirements of 28 U.S.C. § 1446, defendants Municipality of Anchorage,

Luis Soto, and Steven E. Childers, provide notice of removal of an action from Superior Court,

Third Judicial District, State of Alaska, to the United States District Court, District of Alaska.

Removal is based on the following grounds:

       1.      Plaintiff filed a civil action entitled Kelsey Howell, as P.R. for the Estate of Dan

A. Demott, Jr., v. Municipality Of Anchorage, Luis Soto, and Steven E. Childers, Case No.




            Case 3:20-cv-00301-SLG Document 1 Filed 12/04/20 Page 1 of 3
3AN-20-08892 CI, in Superior Court, Third Judicial District, State of Alaska on November 4,

2020. Plaintiff’s Complaint is attached as Exhibit A.

        2.      The United States District Court has original jurisdiction over this civil

action pursuant to 28 U.S.C. §§ 1331 and 1441 because the Complaint

specifically alleges, inter alia, that defendants’ actions were in violation of 42 USC §1983 and

the 4th Amendment of the U.S. Constitution. See Exhibit A.

        3.      This Notice of Removal is timely under 28 U.S.C. § 1446(b). The Municipality

received Plaintiff’s Complaint on November 10, 2020. Fewer than 30 days have elapsed since

receipt by the Municipality of this initial pleading setting forth claims for relief.

        4.      Written notice of filing this Notice of Removal will be filed with the Clerk

of the Trial Courts, Third Judicial District, State of Alaska and will be served on the

plaintiff.

        5.      By filing and serving this Notice of Removal, the Municipality does not

waive, and hereby expressly reserves, all rights, defenses, and objections, including, but

not limited to, the right to seek dismissal of the complaint, including dismissal based on

insufficient process.

        The Municipality respectfully requests that the above-entitled action be removed

from the State of Alaska Superior Court, Third Judicial District, to the United States

District Court for the District of Alaska.




Notice of Removal of Action
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. _______________
Page 2 of 3
             Case 3:20-cv-00301-SLG Document 1 Filed 12/04/20 Page 2 of 3
         Respectfully submitted this 3rd day of December, 2020.

                                                        KATHRYN R. VOGEL
                                                        Municipal Attorney

                                                        By:     s/Pamela D. Weiss &
                                                                Blair M. Christensen
                                                                Pamela D. Weiss
                                                                Alaska Bar No. 0305022
                                                                Assistant Municipal Attorney
                                                                Blair M. Christensen
                                                                Alaska Bar No. 0311088
                                                                Assistant Municipal Attorney
                                                                Municipal Attorney's Office
                                                                P.O. Box 196650
                                                                Anchorage, Alaska 99519-6650
                                                                Phone: (907) 343-4545
                                                                Fax: (907) 343-4550
                                                                E-mail: uslit@muni.org


Certificate of Service
The undersigned hereby certifies that on December 3, 2020, a
true and correct copy of the foregoing was served on:

by first class regular mail, if noted above, or by electronic
means through the ECF system as indicated on the Notice
of Electronic Filing.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Notice of Removal of Action
Howell, Kelsey (P.R. for DeMott) v. MOA; Case No. _______________
Page 3 of 3
             Case 3:20-cv-00301-SLG Document 1 Filed 12/04/20 Page 3 of 3
